[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 99-2027

                       MACARTHUR DENSON,

                     Plaintiff, Appellant,

                              v.

              JOHN H. MARSHALL, JR.; MARK POWERS,

                    Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. William G. Young, U.S. District Judge]


                            Before

                    Boudin, Stahl and Lynch,
                        Circuit Judges.




     MacArthur Denson on brief pro se.
     Nancy Ankers White, Special Assistant Attorney General, and
Ann M. McCarthy, Counsel, Department of Correction, on brief for
appellees.




                      September 29, 2000
            Per Curiam.      Pro se appellant MacArthur Denson is

a prisoner confined to the Departmental Disciplinary Unit

(DDU) at M.C.I. Cedar Junction, a Massachusetts correctional

institution.      He has sued John Marshall, the Superintendent

of   that     facility,      and     Mark       Powers,    the   Deputy

Superintendent,           alleging       that    they     violated   his

constitutional right to the free exercise of his religion by

denying his request for non-perishable food to enable him to

fast during daylight hours for three days each month.                The

district court granted the defendants' motion for summary

judgment    and   thereafter    denied      appellant's     motion   for

reconsideration.     Having thoroughly reviewed the record and

the parties' briefs on appeal, we affirm, substantially for

the reasons stated by the district court.                 See Denson v.

Marshall, 59 F. Supp.2d 156, 157-59 (D. Ma. 1999).               We add

the following comments.

            We reject appellant's contention that the district

court erroneously resolved genuine issues of material fact

in granting the defendants summary judgment.                The factual

issues that the appellant identifies were not material to

the resolution of this case.         Even if we credit appellant's

evidence that peanut butter and jelly are readily available



                                   -2-
 at Cedar Junction, it is clear that appellant is seeking

 "special food" (i.e., items which deviate from the general

 menu)     at    a   "special     time"    (three   particular   days   each

 month).        This particularized accommodation pales in light of

 the    avenues      of    religious      expression    that   are   already

 available to appellant.               Under these circumstances, the

 district court properly deferred to the superintendent's

 informed        opinion   that    accommodating       appellant's   request

 would create intolerable logistical and security problems.

 See, e.g., Kadey v. Jones, 836 F.2d 948, 950-51 (5 th Cir.

 1988); Udey v. Kastner, 805 F.2d 1218, 1220-21 (5 th Cir.

 1986).1        Similarly, although the district court did not

 explicitly mention the fourth factor under the Turner test,

 we discern no error.           On this record, it is clear that the

 court implicitly abjured appellant's contention that his




    1Contrary to appellant's contention on appeal, the fact that
appellant may not observe the particular fasts in issue without
the institution's accommodation is of no moment here. "'[T]he
right' in question must be viewed sensibly and expansively."
Thornburgh v.   Abbott, 490 U.S. 401, 417-18 (1989)(citations
omitted). Thus, the relevant inquiry under the second Turner
factor is whether an inmate has alternative means of expressing
his religious beliefs generally, not whether there is an
alternative means of engaging in the particular religious
practice in issue. Accord DeHart v. Horn, ___ F.3d ___, 2000
WESTLAW 1280970 at *5 (3d Cir. Sept. 8, 2000); Ward v. Walsh, 1
F.3d 873, 877 (9th Cir. 1993).

                                          -3-
request could be accommodated at a de minimis cost to valid

penological interests.

         Affirmed.   See Loc. R. 27(c).




                            -4-